Citation Nr: 0516147	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  00-13 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for major depression with 
psychotic features.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Crawford, Counsel




INTRODUCTION

The appellant had active service from January 26, 1991 to 
June 4, 1991.  He also served as a reservist in the National 
Guard from April 1975 through July 1995, with active duty 
training from January 4, 1993, to April 18, 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, the Commonwealth of Puerto Rico, denied 
service connection for recurrent major depression with 
psychotic features.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On substantive appeal in June 2000, the appellant indicated 
that he wanted to appear at a local hearing before a member 
of the Board.  By correspondence submitted at that time and 
by letters received in May 2004 and in January 2005, he 
confirmed that he wanted to appear at a videoconference 
hearing in lieu of an in-person travel board hearing.  The 
appellant has not been scheduled for a hearing.  Thus, 
additional development in this regard is warranted.  
38 C.F.R. § 20.700(e) (2004).  

The case is REMANDED for the following action:

Scheduled the appellant to appear at a 
videoconference hearing before a member 
of the Board.

The Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



